Citation Nr: 1821881	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  10-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to a higher rating for limitation of flexion of the left elbow, 10 percent prior to February 27, 2017 and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from December 1957 to June 1979 and from March 1991 and September 1991.
This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently returned to the RO in Boston, Massachusetts.

The Veteran requested a hearing September 2016.  A hearing was scheduled, but the Veteran withdrew his request in October 2016.

When this case was before the Board in November 2016, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Recent VA examinations of the elbow were not conducted during flare-ups.  See February 2017 VA examination reports for the elbow and forearm.  The Veteran reported during the examination that his left elbow hurts all times and that it was exacerbated by any weightbearing and movements so flaring would occur daily.  The duration and severity of the flare-ups were not included in the claims file.  The examiner noted that providing range of motion during a flare-up would be speculative.  Furthermore, he explained that the Veteran's normal range of motion was severely limited and additional estimates of range of motion are subjective and inherently speculative.   See February 2017 VA examination reports of the elbow and forearm.
In Sharp v. Shulkin, No. 16-1385, decided September 6, 2017, the United States Court of Appeals for Veterans Claims (the Court) clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), and the examiner states that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up.  The Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court found that the VA examination in the case at issue was inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means. The Board will remand for a VA examination that follows the guidelines of Sharp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding treatment records relating to the Veteran's left elbow disability.  All records/responses received must be associated with the electronic claims file. 

2.  Schedule the Veteran for an appropriate VA medical examination to assess the orthopedic manifestations of his disabilities of the left elbow disability.  The claims file must be reviewed in conjunction with the examination. All testing deemed necessary to rate the elbow under the criteria of the VA rating schedule must be conducted and the results reported in detail.

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  

The examiner should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., pain, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiner should provide a sufficiently detailed explanation as to why.

If the Veteran is not suffering from a flare-up of his left elbow disability at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of the Veteran's left elbow flare-ups in terms of range of motion on the basis of that information.

For clarity, please provide the degree (and not range) that the Veteran can flex his elbow to and the degree that the Veteran can extend his elbow to.   

A rationale for the opinions in the report must be provided.

3.  Review the claims file to ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded claim.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time in which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




